[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2367

                         FRED E. DEWITT,

                      Plaintiff, Appellant,

                               v.

                           A.T. WALL,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]
          [Hon. Jacob Hagopian, U.S. Magistrate Judge]



                             Before

                       Selya, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Lipez, Circuit Judge.




     Fred E. DeWitt on brief pro se.
     Patricia A. Coyne-Fague on motion for summary affirmance for
appellee.



                          June 21, 2002
            Per Curiam. Pro se appellant Fred DeWitt, who is an

inmate at the Adult Correctional Institution in Rhode Island,

appeals   from      the    grant   of   summary    judgment   in   favor   of

appellee,    A.T.     Wall,    the      Director   of   the   Rhode   Island

Department of Corrections ("RIDOC").               In his suit under 42

U.S.C. § 1983, DeWitt sought monetary and injunctive relief

relative to a new prison policy banning visits by certain

former correctional employees.                Under the policy, DeWitt's

wife, Pamela, was unable to visit him, but she had alternative

means of communicating with him since she could write to him

and speak with him on the telephone.               On appeal, DeWitt has

asserted various claims of error, but we find none of them to

be persuasive.        Therefore, we affirm, essentially for the

reasons     given     in     the     magistrate     judge's    report      and

recommendation dated July 31, 2001, which the district court

accepted as the basis for its September 6, 2001 order granting

summary judgment.         We make only the following comments.

                    First, the case law confirms that the district

court properly concluded that a policy like the one at issue

here is rationally connected to legitimate concerns about

prison security.          See Caraballo-Sandoval v. Honsted, 35 F.3d

521, 525 (11th Cir. 1994) (affirming summary judgment on claim

challenging ban on visits by former prison employee whom
plaintiff later married because prison officials were concerned


                                        -2-
that former employee might pass on knowledge of security

procedures); Blair v. Loomis, 1 F. Supp. 2d 769, 771-72 (N.D.

Ohio 1998) (denying motions for temporary restraining order and
preliminary injunction relative to ban on visits by wife, a

former    correctional   employee,    pursuant     to   policy   that

discouraged visits by former employees or persons lacking a
pre-incarceration   relationship     with   the   inmate);   Welz   v.

Degregorio, 646 F. Supp. 522, 523 (E.D. Pa. 1986) (denying

motion for temporary restraining order relative to ban on

contact visits by former correctional officer, who had resigned

during investigation into her fraternization with plaintiff,

where the warden had expressed security concerns); State ex

rel. Manson v. Morris, 66 Ohio St. 3d 440, 442, 613 N.E.2d 232,
234 (1993) (denying petition for writ of mandamus relative to

denial of visits by girlfriend, who was former correctional

officer, since defendants could reasonably view her as "a
security risk based on her training in security procedures and

knowledge of facility operations").

                Second, DeWitt claims that the policy, even if

seemingly neutral, actually targets his wife, or is being

applied vindictively.     However, he has not pointed to any

evidence of record that would impugn Director Wall's assertion

that security concerns motivated the policy, and, on the

undisputed facts of record, the policy applies to Pamela

DeWitt.   Contrary to DeWitt's claim, the June 20, 2000 letter

by Wall to Pamela -- stating that he had referred her request


                               -3-
for visiting privileges to a warden -- does not show that Wall

did not think that her status as a former correctional officer

made her a security risk.      There is no evidence that Wall, who
assumed his present position well after Pamela (then surnamed

"Manson") had resigned her employment, knew that the "Mrs.

Pamela DeWitt" to whom he wrote was a former corrections
officer.    Nor does it matter whether Pamela previously had

visited DeWitt "without incident," as DeWitt says, because Wall

could act preemptively to prevent breaches of security.                Casey

v. Lewis, 4 F.3d 1516, 1521 (9th Cir. 1993) (sustaining ban on

attorney-inmate contact visits, which was based on desire to

prevent assaults, escapes, and hostage-taking, despite fact

that defendant had not pointed to prior problems arising out of
such visits).

                  Finally, it may be that former correctional

employees who are presently incarcerated have visitors, as
DeWitt claims in unsworn statements.            Nonetheless, that fact

does not establish an equal protection violation because DeWitt

is not similarly situated.           He is not a former correctional

employee who is incarcerated, but an inmate whose spouse is an

unincarcerated former correctional employee, meeting specified

criteria,   who   seeks   to   visit     him.      The    present      policy

reasonably addresses the security risks posed by the latter

situation. There is no equal protection violation. See United

States v.   Bernal-Rojas,      933    F.2d   97,   99    (1st   Cir.   1991)

(indicating that a prima facie equal protection claim would be


                                  -4-
made out if the plaintiff were to show that the government had

treated   similarly   situated   persons   differently);   see   also

Casey, 4 F.3d at 1521 (indicating that the appropriate inquiry
is whether a prison visitation regulation has a rational

connection to a legitimate penological goal, not whether the

goal would be better served by a more comprehensive ban on
visitation).

                 We summarily affirm the judgment below.          See

Loc. R. 27(c).




                                 -5-